Sherwood, C. J.
Action before a justice of the peace on a promissory note.
I. It was perfectly competent for defendants to file their plea of non est factum for the first time in the circuit *430court, since tbe trial iu tbe circuit court was de novo. Phillips v. Bliss, 32 Mo. 427.
II Tbe payee of the note had no right to alter tbe note in tbe slightest particular, without the consent of all who were interested; and such unwarranted alteration rendered the note null in his hands, no matter how pure his motives in making the alteration. Haskell v. Champion, 30 Mo. 136; Evans v. Foreman, 60 Mo. 449; Capital Bank v. Armstrong, 62 Mo. 59; German Bank v. Dunn, 62 Mo. 79.
III. The judgment recovered by plaintiff cannot stánd, because there is no evidence to support it; his own testimony showing that he altered the note by striking out the word “ one,” which rate af interest the note bore per month. Aud the motion for a new trial called attention to the fact that the verdict was contrary to the evidence. Under such circumstances this court interferes, regardless of the declarations of law given, or if none were given. Hart v. Leavenworth, 11 Mo. 629; Robbins v. Phillips, 68 Mo. 100. Judgment reversed.
All concur.
Reversed.